DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/25/2021, with respect to the rejection of claim11 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 
The rejection of claims 1-10 under 35 U.S.C. 112 has been withdrawn in view of applicant’s amendment to the claims. 

Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art is Shiming (CN105136978 herein after “Shiming”).  Shiming teaches a method and device for automatically adjusting a batch of smoke detectors (calibration of the smoke detector is done automatically, third ¶, pg. 2; detectors to be tested are placed in the slide trays 38, Fig. 1) including anbox 1, a reference detector (calibration detector 16), and applying a flowing aerosol to the box (an aerosol/smoke generating device 36 is used to introduce aerosol/smoke into the box 1).  The gathered data is used to adjust the smoke 
Shiming fails to teach, suggest, or make obvious why the use of a database wherein the determined adjustment signal is written into the database along with an associated unique identifier [of the smoke detector to-be-adjusted].  Shiming further fails to teach wherein the reference detector and detector under test are positioned in series in a channel (claims 1, 6, 9) or wherein there are a plurality of channels connected by pipe sections in a manner resulting in the output of a first channel being the input of a second channel.  There is no reasonable motivation for a person having ordinary skill in the art to modify the method and device of Shiming to include a database for storing both the unique identifier and adjustment signal. Therefore, claims 1-11 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        3/19/2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861